Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, inter alia:
the image signal to drive the pixels includes a first luminance data and a second luminance data,
the first luminance data is based on an average value of a gradation value of pixels included in one area of the display area divided into a plurality of areas, the first luminance data is common among the pixels included in said one area,
the second luminance data is based on a difference between the gradation value of the pixels included in said one area and the average value, the second luminance data in one pixel included in said one area and the second luminance data in another one pixel included in said one area are independent each other.
a second luminance data is claimed, yet in later claim clause it appears there are “the second luminance data in one pixel” and “the second luminance data in another one pixel”, the claim is indefinite in this regard as what constitute the second luminance data in one or another pixel. 
It is further unclear how “an average value” of a singular “a gradation value” of pixels are calculated. In addition, “independent each other” shall be “independent of each other”.
Reviewing corresponding support from specification of the pending application (fig. 14, paragraphs 143 – 160), it appears the claim intends to represent the following features from disclosed embodiments:
the entire display area is being divided into a plurality of target blocks (claimed “one area of the display area divided into a plurality of areas”)
for each target block:
 an average value of gradation values for the plurality of pixels included in the target block is being calculated, a first luminance data controlling luminance time of pixels in target block area which is common among all pixels in the target block area is determined based on the average gradation value
for each individual pixel in the target block, a second luminance data based on a difference between a gradation value of the individual pixel and the average gradation value of pixels in target block is being calculated, the second luminance data for each individual pixel in the target block controls a current value to be supplied to each individual 

Examiner respectfully suggest applicant to amend independent claim features as of the following to overcome 112 issues and cited prior arts:

a display device comprising:
a display area including a plurality of pixels arranged in a matrix; and 
a driver configured to drive the pixels based on an image signal, wherein 
each of the pixels includes a light emitting element and a drive transistor to control a current value to the light emitting element,
the drive transistor and the light emitting element are connected in series between a first power potential and a second power potential having a potential different from the first power potential,
the image signal to drive the pixels includes a first luminance data and a plurality of second luminance data,
the first luminance data is based on an average value of gradation values of a plurality of pixels included in one area of the display area divided into a plurality of areas, the first luminance data is common among each of the plurality of pixels included in said one area,
each of the plurality of second luminance data is based on a difference between the gradation value of [a]each of the pixels included in said one area and the average value, respectively, wherein the second luminance data in one pixel included in said one area and the second luminance data in another one pixel included in said one area are independent of each other, and 
the driver controls a common luminance time of the pixels included in said one area based on the first luminance data, and controls a current value to be supplied to the luminance element of each of the pixels included in said one area based on the second luminance data.
	Claim 8 recites similar features as in claim, is rejected for the same indefiniteness issue under 112, and is suggested to be amended in the same way as in claim 1. 
	Claims 2-7, and 9-14 are being rejected for dependency on rejected claims 1 and 8. 

Examiner’s Note
Regarding features of independent claims 1 and 8, closest prior art Sarrasin, U.S. Pat. App. Pub. 2013208030 discloses a display device comprising:
a display area including a plurality of pixels arranged in a matrix (fig. 4, paragraph 51, pixels arranged in M x N area); and
a driver configured to drive the pixels based on an image signal (fig. 5, CTRL circuit configured to drive pixels, paragraph 73, 74), wherein
each of the pixels includes a light emitting element (fig. 3, OLED, paragraphs 41-43) and a drive transistor (fig. 2, fig. 3, paragraph 12, control transistor Qc) to control a current value to the light emitting element,

Sarrasin further discloses adjusting average brightness of display device by adjusting dimming control signal to control duty cycle of LED elements (paragraph 47).
However, none of cited prior arts discloses in particular the image signal to drive the pixels includes a first luminance data and a plurality of second luminance data, the first luminance data is based on an average value of gradation values of a plurality of pixels included in one area of the display area divided into a plurality of areas, the first luminance data is common among each of the plurality of pixels included in said one area, each of the plurality of second luminance data is based on a difference between the gradation value of [a]each of the pixels included in said one area and the average value, respectively, wherein the second luminance data in one pixel included in said one area and the second luminance data in another one pixel included in said one area are independent of each other, and the driver controls a common luminance time of the pixels included in said one area based on the first luminance data, and controls a current value to be supplied to the luminance element of each of the pixels included in said one area based on the second luminance data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694     

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694